 Case 2:21-cv-01892-AB-DFM Document 8 Filed 07/30/21 Page 1 of 2 Page ID #:30



1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 21-01892-AB (DFMx)
11   Farideh Vakili
12                                                 ORDER OF DISMISSAL FOR
                      Plaintiff,
13                                                 LACK OF PROSECUTION WITHOUT
     v.                                            PREJUDICE
14
     United States Citizenship and
15   Immigration Services                          (PURSUANT TO LOCAL RULE 41)
16                    Defendants.
17
18
19
20
           On June 28, 2021, the Court issued an Order to Show Cause why this case should
21
     not be dismissed for lack of prosecution. A written response to the Order to Show Cause
22
     was ordered to be filed no later than July 16, 2021. No response having been filed to
23
     the Court’s Order to Show Cause,
24
           //
25
26
           //
27
28
                                              1.
 Case 2:21-cv-01892-AB-DFM Document 8 Filed 07/30/21 Page 2 of 2 Page ID #:31



1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5    Dated: July 30, 2021____________________________________
                                  ANDRÉ BIROTTE JR.
6                                 UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
